Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 9, 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 has been considered by the Examiner.

Drawings
The drawings filed August 14, 2019 have been accepted.

Claim Rejection – 35 USC § 161
The following is a quotation of 35 U.S.C. 161:
Whoever invents or discovers and asexually reproduces any distinct and new variety of plant, including cultivated sports, mutants, hybrids, and newly found seedlings, other than a tuber propagated plant or a plant found in an uncultivated state, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 161 as directed to nonstatutory subject matter
because the claimed plant was not a distinct and new variety of plant. MPEP 1601 states the following:
35 U.S.C-161 originated as an amendment to the pre-existing patent statute with the Plant Patent Act of 1930. As enacted, the "invents or discovers" requirement limited patent protection to plants "that were created as a result of In re Beineke, 890 F.3d 1344, 1352, 103 USPQ2d 1872, 1877 (Fed. Cir. 2012), The plant patent provisions were separated from the utility patent provisions In the Patent Act of 1952 to create 35 U.S.C. 161. id at 1348 n,2, 103 USPQ2d 1875 n.2. 35 U.S.C.181 was amended in 1954 to extend protection to "newly found seedlings," provided they were found in a cultivated state, but did not otherwise alter the scope of plant patent protection, id. at 1352-53, 103 USPQ2d at 1878-79. In Beineke, the Federal Circuit held that two century-old oak trees found on the lawn of a home were ineligible for patent protection under 35 U.S.C. 161 because they were not created from inception by human activity and created by the Inventor (i.e., the patent applicant) as required by the 1930 Act, nor were they "newly found seedlings" under the 1954 amendment, id. at 1348, 1352, 103 USPQ2d at 1875, 1879.
Applicant states that the claimed plant was discovered growing in a cultivated area in southeastern Queensland, Australia. See page 2, paragraph 0007.
The document “Statement of claim filed in the Supreme Court of Queensland by Bioenergy Plantations Australia Pty Ltd”, cited in the December 9, 2020 IDS, teaches that claimed tree was planted as late as 1930 on public foot paths and parks owned by Brisbane City Council in the City of Brisbane (see page 2, paragraph [6] of the document). Also, the document teaches that the claimed tree was a ‘natural’ tree on Brisbane City Council land and was a fixture on Brisbane City Council land (see page 2, paragraph [7] of the document).
Based on the evidence provided by the Bioenergy document the claimed tree was not a newly founded seedling found in a cultivated state nor was the claimed tree created from inception by human activity and created by the Inventor. Based on the evidence provided by the Bioenergy document the claimed tree was simply found on a public foot path wherein said tree was a natural tree planted between 1930 and 1970. Applicant has simply rediscovered a known Pongamia tree found on a public foot path that is about 90 years old. Applicant did not create the claimed Pongamia tree.
Beineke, 690 F.3d 103 USPQ2d 1872 at 1874, states that there are two criteria necessary for an applicant to obtain a plant patent “(1) the plant must have been 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Based on the evidence described in the In re Best, 195 USPQ 430, 433 (CCPA 1997), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.

Conclusion
The claim is not allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661